UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-7216


FAYE BROWN,

                       Petitioner – Appellant,

          v.

ALVIN WILLIAM KELLER, JR.; KENNETH ROYSTER,

                       Respondents - Appellees.



                              No. 11-7217


ALFORD JONES,

                       Petitioner – Appellant.

          v.

ALVIN WILLIAM KELLER, JR.; BOBBY HARLESS,

                       Respondents - Appellees.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Dever, III,
Chief District Judge. (5:11-hc-02171-D; 5:11-hc-02170-D)


Submitted:    June 21, 2012                 Decided:   June 25, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Vernetta Rinoa Alston, CENTER FOR DEATH        PENALTY   LITIGATION,
Durham, North Carolina, for Appellant.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Appellants seek to appeal the district court’s order

denying    relief        on    their     petitions          filed       under       28     U.S.C.A.

§§ 2241, 2254         (West    2006      &    Supp.       2011).        The        order    is    not

appealable       unless        a     circuit        justice        or     judge          issues     a

certificate      of    appealability.               See    28   U.S.C.        § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief    on    the    merits,       a   prisoner         satisfies       this      standard       by

demonstrating         that     reasonable           jurists     would         find       that     the

district       court’s    assessment           of   the     constitutional               claims    is

debatable      or     wrong.         Slack     v.    McDaniel,          529    U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that   Appellants        have      not       made   the     requisite          showing.           The

Appellants’         claims      were     recently          rejected           by     this       court

in Waddell v. Dep’t of Corr., ___ F.3d ___, No. 11-7234, 2012 WL

1890394    (4th       Cir.     May    25,     2012).         Accordingly,            we     deny    a

                                                3
certificate of appealability and dismiss the appeal.     We deny

Appellants’ counsel’s motion to withdraw.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                        DISMISSED




                                  4